Title: 16th.
From: Adams, John Quincy
To: 


       A very fine day. At about 10 this morning, the president and his Lady, Mr. and Mrs. Hilliard, Mr. Tucker and Mr. Ware, arrived here on their way to Sandwich. They breakfasted here, and proceeded forward, at about eleven. I was just mounting with my Classmate Vose when Foster and Lloyd came up, in company with Dr. Howard and Mr. Foster. They stopt to refresh their horses; we waited for them, half an hour, and finally set off without them at half past eleven. A little after one, we arrived at Hingham and all dined there. After dinner I went with Vose and Lloyd as far as Plymouth.
       
       We stopped a few minutes at Kingston where we found Fiske and Sever. Mr. Tucker and Mr. Ware came on with us. Dr. Howard and Mr. Foster came no further than Pembroke, 11 Miles back. The president and Mr. Hilliard stopped at Kingston, so that we were sufficiently divided, not to be inconvenient to one another. The roads in general were pretty good: but very dusty, the weather being very dry: the soil is not very good, especially on this side of Pembroke. The last 8 miles shew us a large proportion of pine trees and barren sands.
      